DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "a system of claim 11" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 11 is a method and not a system. Claims 13-20 are similarly rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying a first sub-population of case individuals from a gross population of the case individuals, the first sub-population of the case individuals are associated with at least one first sub-population feature; presenting first test content to a first test sub-population of the case individuals of the first sub-population of the case individuals, the first test content is selected according to a first statistical model; measuring a first test sub-population average feedback metric based on first test content feedback provided from the first test sub-population of the case individuals in response to being presented the first test content; determining that the first test sub-population average feedback metric exceeds a first control population average feedback metric of a first control population of the case individuals, wherein the first control population of the case individuals are distinct from the first test sub-population of the case individuals; and determining that a probability value for a difference between the first test sub-population average feedback metric and the first control population average feedback metric is less than a predetermined significance level value.
The limitations of identifying a first sub-population of case individuals from a gross population of the case individuals, the first sub-population of the case individuals are associated with at least one first sub-population feature; presenting first test content to a first test sub-population of the case individuals of the first sub-population of the case individuals, the first test content is selected according to a first statistical model; measuring a first test sub-population average feedback metric based on first test content feedback provided from the first test sub-population of the case individuals in response to being presented the first test content; determining that the first test sub-population average feedback metric exceeds a first control population average feedback metric of a first control population of the case individuals, wherein the first control population of the case individuals are distinct from the first test sub-population of the case individuals; and determining that a probability value for a difference between the first test sub- population average feedback metric and the first control population average feedback metric is less than a predetermined significance level value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors” language, the limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more processors to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted that the limitation of “presenting first test content to a first test sub-population of the case individuals of the first sub-population of the case individuals” is insignificant extra-solution activity that is performing mere data gathering for use in the claim (see MPEP 2106.05(g)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying one or more sub-populations of the case individuals from the gross population of the case individuals, wherein identifying the one or more sub- populations of the case individuals from the gross population of the case individuals comprises: identifying a first control sub-population of the case individuals from the first control population from the gross population of the case individuals, wherein identifying the first control sub-population of the case individuals from the gross population of the case individuals comprises grouping together first case individuals randomly selected from the gross population of the case individuals to form the first control sub- population of the case individuals, and wherein the first case individuals are associated with the at least one first sub-population feature; presenting a first control content to the first test sub-control population of the case individuals, wherein the first control content is selected according to a second statistical model different than the first statistical model; and measuring a first control sub-population average feedback metric based on a first control content feedback provided from the first control sub- population of the case individuals in response to being presented the first control content; and wherein: identifying the first sub-population of the case individuals from the gross population of the case individuals further comprises: grouping together second case individuals randomly selected from the gross population of the case individuals to form the first test sub-population of the case individuals, wherein the first case individuals are exclusive from the second case individuals, the second case individuals are associated with the at least one first sub-population feature, and wherein the first case individuals and the second case individuals together comprise the first sub- population of the case individual.
The limitations of identifying one or more sub-populations of the case individuals from the gross population of the case individuals, wherein identifying the one or more sub- populations of the case individuals from the gross population of the case individuals comprises: identifying a first control sub-population of the case individuals from the first control population from the gross population of the case individuals, wherein identifying the first control sub-population of the case individuals from the gross population of the case individuals comprises grouping together first case individuals randomly selected from the gross population of the case individuals to form the first control sub- population of the case individuals, and wherein the first case individuals are associated with the at least one first sub-population feature; presenting a first control content to the first test sub-control population of the case individuals, wherein the first control content is selected according to a second statistical model different than the first statistical model; and measuring a first control sub-population average feedback metric based on a first control content feedback provided from the first control sub- population of the case individuals in response to being presented the first control content; and wherein: identifying the first sub-population of the case individuals from the gross population of the case individuals further comprises: grouping together second case individuals randomly selected from the gross population of the case individuals to form the first test sub-population of the case individuals, wherein the first case individuals are exclusive from the second case individuals, the second case individuals are associated with the at least one first sub-population feature, and wherein the first case individuals and the second case individuals together comprise the first sub- population of the case individual, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors” language, the limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more processors to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted that the limitation of “presenting a first control content to the first test sub-control population of the case individuals” is insignificant extra-solution activity that is performing mere data gathering for use in the claim (see MPEP 2106.05(g)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites after identifying the one or more sub-populations of the case individuals from the gross population of the case individuals: identifying a first applied individual visiting a website, wherein identifying the first applied individual visiting the website comprises determining that the first applied individual is associated with the at least one first sub-population feature; and presenting a second version of the website to the first applied individual instead of a first version of the website in response to determining that the first applied individual is associated with the at least one first sub- population feature, wherein the first version of the website is selected according to the first statistical model and the second version of the website is selected according to the second statistical model.
The limitations of after identifying the one or more sub-populations of the case individuals from the gross population of the case individuals: identifying a first applied individual visiting a website, wherein identifying the first applied individual visiting the website comprises determining that the first applied individual is associated with the at least one first sub-population feature; and presenting a second version of the website to the first applied individual instead of a first version of the website in response to determining that the first applied individual is associated with the at least one first sub- population feature, wherein the first version of the website is selected according to the first statistical model and the second version of the website is selected according to the second statistical model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors” language, the limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more processors to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted that the limitation of “presenting a second version of the website to the first applied individual” is insignificant extra-solution activity that is performing mere data gathering for use in the claim (see MPEP 2106.05(g)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying one or more sub-populations of the case individuals from the gross population of the case individuals, wherein the one or more sub-populations of the case individuals comprise the first sub-population of the case individuals, and wherein identifying the one or more sub-populations of the case individuals comprises: identifying a second sub-population of the case individuals from the gross population of the case individuals, wherein the one or more sub-populations of the case individuals comprise the second sub-population of the case individuals, wherein the second sub-population of the case individuals are associated with at least one second sub-population feature, wherein the at least one second sub- population feature differs from the at least one first sub-population feature, and wherein identifying the second sub-population of the case individuals from the gross population of the case individuals comprises: identifying a second control sub-population of the case individuals from a second control population from the gross population of the case individuals, wherein identifying the second control sub-population of the case individuals from the gross population of the case individuals comprises grouping together third case individuals randomly selected from the gross population of the case individuals to form the second control sub-population of the case individuals, and wherein the third case individuals are associated with the at least one second sub- population feature; identifying a second test sub-population of the case individuals from the gross population of the case individuals, wherein identifying the second test sub-population of the case individuals from the gross population of the case individuals comprises grouping together fourth case individuals randomly selected from the gross population of the case individuals to form the second test sub-population of the case individuals, wherein the third case individuals are exclusive from the fourth case individuals, wherein the fourth case individuals are associated with the at least one second sub-population feature, and wherein the third case individuals and the fourth case individuals together comprise the second sub- population of the case individuals; presenting a first control content to the second control sub-population of the case individuals; measuring a second control sub-population average feedback metric based on a first control content feedback provided from the second control sub-population of the case individuals in response to being presented the first control content; presenting the first test content to the second test sub-population of the case individuals; measuring a second test sub-population average feedback metric based on of the first test content feedback provided from the second test sub- population of the case individuals in response to being presented the first test content; and determining that the second test sub-population average feedback metric exceeds a second control population average feedback metric of the second control sub-population of the case individuals, wherein the second control sub-population of the case individuals are distinct from the second test sub-population of the case individuals; and determining that a probability value for a difference between the second test sub-population average feedback metric and the second control sub- population average feedback metric is less than the predetermined significance level value.
The limitations of identifying one or more sub-populations of the case individuals from the gross population of the case individuals, wherein the one or more sub-populations of the case individuals comprise the first sub-population of the case individuals, and wherein identifying the one or more sub-populations of the case individuals comprises: identifying a second sub-population of the case individuals from the gross population of the case individuals, wherein the one or more sub-populations of the case individuals comprise the second sub-population of the case individuals, wherein the second sub-population of the case individuals are associated with at least one second sub-population feature, wherein the at least one second sub- population feature differs from the at least one first sub-population feature, and wherein identifying the second sub-population of the case individuals from the gross population of the case individuals comprises: identifying a second control sub-population of the case individuals from a second control population from the gross population of the case individuals, wherein identifying the second control sub-population of the case individuals from the gross population of the case individuals comprises grouping together third case individuals randomly selected from the gross population of the case individuals to form the second control sub-population of the case individuals, and wherein the third case individuals are associated with the at least one second sub- population feature; identifying a second test sub-population of the case individuals from the gross population of the case individuals, wherein identifying the second test sub-population of the case individuals from the gross population of the case individuals comprises grouping together fourth case individuals randomly selected from the gross population of the case individuals to form the second test sub-population of the case individuals, wherein the third case individuals are exclusive from the fourth case individuals, wherein the fourth case individuals are associated with the at least one second sub-population feature, and wherein the third case individuals and the fourth case individuals together comprise the second sub- population of the case individuals; presenting a first control content to the second control sub-population of the case individuals; measuring a second control sub-population average feedback metric based on a first control content feedback provided from the second control sub-population of the case individuals in response to being presented the first control content; presenting the first test content to the second test sub-population of the case individuals; measuring a second test sub-population average feedback metric based on of the first test content feedback provided from the second test sub- population of the case individuals in response to being presented the first test content; and determining that the second test sub-population average feedback metric exceeds a second control population average feedback metric of the second control sub-population of the case individuals, wherein the second control sub-population of the case individuals are distinct from the second test sub-population of the case individuals; and determining that a probability value for a difference between the second test sub-population average feedback metric and the second control sub- population average feedback metric is less than the predetermined significance level value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors” language, the limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more processors to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted that the limitation of “presenting a first control content to the second control sub-population of the case individuals” is insignificant extra-solution activity that is performing mere data gathering for use in the claim (see MPEP 2106.05(g)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying one or more sub-populations of the case individuals from the gross population of the case individuals, wherein the one or more sub-populations of the case individuals comprise the first sub-population of the case individuals, and wherein identifying the one or more sub-populations of the case individuals comprises: identifying a second sub-population of the case individuals from the gross population of the case individuals, wherein the one or more sub-populations of the case individuals comprise the second sub-population of the case individuals, wherein the second sub-population of the case individuals are associated with the at least one first sub-population feature and at least one second sub- population feature, wherein the at least one second sub-population feature differs from the at least one first sub-population feature, and wherein identifying the second sub-population of the case individuals from the gross population of the case individuals comprises: identifying a second control sub-population of the case individuals from the gross population of the case individuals, wherein identifying the second control sub-population of the case individuals from the gross population of the case individuals comprises grouping together third case individuals randomly selected from the gross population of the case individuals to form the second control sub-population of the case individuals, and wherein the third case individuals are associated with the at least one first sub-population feature and the at least one second sub-population feature; identifying a second test sub-population of the case individuals from the gross population of the case individuals, wherein identifying the second test sub-population of the case individuals from the gross population of the case individuals comprises grouping together fourth case individuals randomly selected from the gross population of the case individuals to form the second test sub-population of the case individuals, wherein the third case individuals are exclusive from the fourth case individuals, wherein the fourth case individuals are associated with the at least one first sub-population feature and the at least one second sub-population feature, and wherein the third case individuals and the fourth case individuals together comprise the second sub-population of the case individuals; presenting second control content to the second control sub-population of the case individuals, wherein the second control content is selected according to the first statistical model; measuring a second control sub-population average feedback metric based on a second control content feedback provided from the second control sub-population of the case individuals in response to being presented the second control content; presenting a second test content to the second test sub-population of the case individuals, wherein the second test content is selected according to a third statistical model different than the first statistical model and the second statistical model; measuring a second test sub-population average feedback metric based on the second test content feedback from the second test sub-population of the case individuals in response to being presented the second test content; and determining that the second test sub-population average feedback metric exceeds the second control sub-population average feedback metric of the second control sub-population of the case individuals; and determining that a probability value for a difference between the second test sub-population average feedback metric and the second control sub- population average feedback metric is less than the predetermined significance level value.
The limitations of identifying one or more sub-populations of the case individuals from the gross population of the case individuals, wherein the one or more sub-populations of the case individuals comprise the first sub-population of the case individuals, and wherein identifying the one or more sub-populations of the case individuals comprises: identifying a second sub-population of the case individuals from the gross population of the case individuals, wherein the one or more sub-populations of the case individuals comprise the second sub-population of the case individuals, wherein the second sub-population of the case individuals are associated with the at least one first sub-population feature and at least one second sub- population feature, wherein the at least one second sub-population feature differs from the at least one first sub-population feature, and wherein identifying the second sub-population of the case individuals from the gross population of the case individuals comprises: identifying a second control sub-population of the case individuals from the gross population of the case individuals, wherein identifying the second control sub-population of the case individuals from the gross population of the case individuals comprises grouping together third case individuals randomly selected from the gross population of the case individuals to form the second control sub-population of the case individuals, and wherein the third case individuals are associated with the at least one first sub-population feature and the at least one second sub-population feature; identifying a second test sub-population of the case individuals from the gross population of the case individuals, wherein identifying the second test sub-population of the case individuals from the gross population of the case individuals comprises grouping together fourth case individuals randomly selected from the gross population of the case individuals to form the second test sub-population of the case individuals, wherein the third case individuals are exclusive from the fourth case individuals, wherein the fourth case individuals are associated with the at least one first sub-population feature and the at least one second sub-population feature, and wherein the third case individuals and the fourth case individuals together comprise the second sub-population of the case individuals; presenting second control content to the second control sub-population of the case individuals, wherein the second control content is selected according to the first statistical model; measuring a second control sub-population average feedback metric based on a second control content feedback provided from the second control sub-population of the case individuals in response to being presented the second control content; presenting a second test content to the second test sub-population of the case individuals, wherein the second test content is selected according to a third statistical model different than the first statistical model and the second statistical model; measuring a second test sub-population average feedback metric based on the second test content feedback from the second test sub-population of the case individuals in response to being presented the second test content; and determining that the second test sub-population average feedback metric exceeds the second control sub-population average feedback metric of the second control sub-population of the case individuals; and determining that a probability value for a difference between the second test sub-population average feedback metric and the second control sub- population average feedback metric is less than the predetermined significance level value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors” language, the limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more processors to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted that the limitations of “presenting second control content to the second control sub-population of the case individuals” and “presenting a second test content to the second test sub-population of the case individuals” are insignificant extra-solution activity that is performing mere data gathering for use in the claim (see MPEP 2106.05(g)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from claims 1 or 2 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying a first sub-population of case individuals from a gross population of the case individuals, the first sub-population of the case individuals are associated with at least one first sub-population feature; presenting first test content to a first test sub-population of the case individuals of the first sub-population of the case individuals, the first test content is selected according to a first statistical model; measuring a first test sub-population average feedback metric based on first test content feedback provided from the first test sub-population of the case individuals in response to being presented the first test content; determining that the first test sub-population average feedback metric exceeds a first control population average feedback metric of a first control population of the case individuals, wherein the first control population of the case individuals are distinct from the first test sub-population of the case individuals; and determining that a probability value for a difference between the first test sub- population average feedback metric and the first control population average feedback metric is less than a predetermined significance level value.
The limitations of identifying a first sub-population of case individuals from a gross population of the case individuals, the first sub-population of the case individuals are associated with at least one first sub-population feature; presenting first test content to a first test sub-population of the case individuals of the first sub-population of the case individuals, the first test content is selected according to a first statistical model; measuring a first test sub-population average feedback metric based on first test content feedback provided from the first test sub-population of the case individuals in response to being presented the first test content; determining that the first test sub-population average feedback metric exceeds a first control population average feedback metric of a first control population of the case individuals, wherein the first control population of the case individuals are distinct from the first test sub-population of the case individuals; and determining that a probability value for a difference between the first test sub- population average feedback metric and the first control population average feedback metric is less than a predetermined significance level value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors” language, the limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more processors to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted that the limitation of “presenting first test content to a first test sub-population of the case individuals” is insignificant extra-solution activity that is performing mere data gathering for use in the claim (see MPEP 2106.05(g)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying one or more sub-populations of the case individuals from the gross population of the case individuals, wherein identifying the one or more sub- populations of the case individuals from the gross population of the case individuals comprises: identifying a first control sub-population of the case individuals from the first control population from the gross population of the case individuals, wherein identifying the first control sub-population of the case individuals from the gross population of the case individuals comprises grouping together first case individuals randomly selected from the gross population of the case individuals to form the first control sub- population of the case individuals, and wherein the first case individuals are associated with the at least one first sub-population feature; presenting a first control content to the first test sub-control population of the case individuals, wherein the first control content is selected according to a second statistical model different than the first statistical model; and measuring a first control sub-population average feedback metric based on a first control content feedback provided from the first control sub- population of the case individuals in response to being presented the first control content; and wherein: identifying the first sub-population of the case individuals from the gross population of the case individuals further comprises: grouping together second case individuals randomly selected from the gross population of the case individuals to form the first test sub-population of the case individuals, wherein the first case individuals are exclusive from the second case individuals, the second case individuals are associated with the at least one first sub-population feature, and wherein the first case individuals and the second case individuals together comprise the first sub- population of the case individuals.
The limitations of identifying one or more sub-populations of the case individuals from the gross population of the case individuals, wherein identifying the one or more sub- populations of the case individuals from the gross population of the case individuals comprises: identifying a first control sub-population of the case individuals from the first control population from the gross population of the case individuals, wherein identifying the first control sub-population of the case individuals from the gross population of the case individuals comprises grouping together first case individuals randomly selected from the gross population of the case individuals to form the first control sub- population of the case individuals, and wherein the first case individuals are associated with the at least one first sub-population feature; presenting a first control content to the first test sub-control population of the case individuals, wherein the first control content is selected according to a second statistical model different than the first statistical model; and measuring a first control sub-population average feedback metric based on a first control content feedback provided from the first control sub- population of the case individuals in response to being presented the first control content; and wherein: identifying the first sub-population of the case individuals from the gross population of the case individuals further comprises: grouping together second case individuals randomly selected from the gross population of the case individuals to form the first test sub-population of the case individuals, wherein the first case individuals are exclusive from the second case individuals, the second case individuals are associated with the at least one first sub-population feature, and wherein the first case individuals and the second case individuals together comprise the first sub- population of the case individuals, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors” language, the limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more processors to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted that the limitation of “presenting a first control content to the first test sub-control population of the case individuals” is insignificant extra-solution activity that is performing mere data gathering for use in the claim (see MPEP 2106.05(g)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites after identifying the one or more sub-populations of the case individuals from the gross population of the case individuals: identifying a first applied individual visiting a website, wherein identifying the first applied individual visiting the website comprises determining that the first applied individual is associated with the at least one first sub-population feature; and presenting a second version of the website to the first applied individual instead of a first version of the website in response to determining that the first applied individual is associated with the at least one first sub- population feature, wherein the first version of the website is selected according to the first statistical model and the second version of the website is selected according to the second statistical model.
The limitations of after identifying the one or more sub-populations of the case individuals from the gross population of the case individuals: identifying a first applied individual visiting a website, wherein identifying the first applied individual visiting the website comprises determining that the first applied individual is associated with the at least one first sub-population feature; and presenting a second version of the website to the first applied individual instead of a first version of the website in response to determining that the first applied individual is associated with the at least one first sub- population feature, wherein the first version of the website is selected according to the first statistical model and the second version of the website is selected according to the second statistical model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors” language, the limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more processors to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted that the limitation of “presenting a second version of the website to the first applied individual” is insignificant extra-solution activity that is performing mere data gathering for use in the claim (see MPEP 2106.05(g)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying one or more sub-populations of the case individuals from the gross population of the case individuals, wherein the one or more sub-populations of the case individuals comprise the first sub-population of the case individuals, and wherein identifying the one or more sub-populations of the case individuals comprises: identifying a second sub-population of the case individuals from the gross population of the case individuals, wherein the one or more sub-populations of the case individuals comprise the second sub-population of the case individuals, wherein the second sub-population of the case individuals are associated with at least one second sub-population feature, wherein the at least one second sub- population feature differs from the at least one first sub-population feature, and wherein identifying the second sub-population of the case individuals from the gross population of the case individuals comprises: identifying a second control sub-population of the case individuals from a second control population from the gross population of the case individuals, wherein identifying the second control sub-population of the case individuals from the gross population of the case individuals comprises grouping together third case individuals randomly selected from the gross population of the case individuals to form the second control sub-population of the case individuals, and wherein the third case individuals are associated with the at least one second sub- population feature; identifying a second test sub-population of the case individuals from the gross population of the case individuals, wherein identifying the second test sub-population of the case individuals from the gross population of the case individuals comprises grouping together fourth case individuals randomly selected from the gross population of the case individuals to form the second test sub-population of the case individuals, wherein the third case individuals are exclusive from the fourth case individuals, wherein the fourth case individuals are associated with the at least one second sub-population feature, and wherein the third case individuals and the fourth case individuals together comprise the second sub- population of the case individuals; presenting a first control content to the second control sub-population of the case individuals; measuring a second control sub-population average feedback metric based on a first control content feedback provided from the second control sub-population of the case individuals in response to being presented the first control content; presenting the first test content to the second test sub-population of the case individuals; measuring a second test sub-population average feedback metric based on of the first test content feedback provided from the second test sub- population of the case individuals in response to being presented the first test content; and determining that the second test sub-population average feedback metric exceeds a second control population average feedback metric of the second control sub-population of the case individuals, wherein the second control sub-population of the case individuals are distinct from the second test sub-population of the case individuals; and determining that a probability value for a difference between the second test sub-population average feedback metric and the second control sub- population average feedback metric is less than the predetermined significance level value.
The limitations of after identifying one or more sub-populations of the case individuals from the gross population of the case individuals, wherein the one or more sub-populations of the case individuals comprise the first sub-population of the case individuals, and wherein identifying the one or more sub-populations of the case individuals comprises: identifying a second sub-population of the case individuals from the gross population of the case individuals, wherein the one or more sub-populations of the case individuals comprise the second sub-population of the case individuals, wherein the second sub-population of the case individuals are associated with at least one second sub-population feature, wherein the at least one second sub- population feature differs from the at least one first sub-population feature, and wherein identifying the second sub-population of the case individuals from the gross population of the case individuals comprises: identifying a second control sub-population of the case individuals from a second control population from the gross population of the case individuals, wherein identifying the second control sub-population of the case individuals from the gross population of the case individuals comprises grouping together third case individuals randomly selected from the gross population of the case individuals to form the second control sub-population of the case individuals, and wherein the third case individuals are associated with the at least one second sub- population feature; identifying a second test sub-population of the case individuals from the gross population of the case individuals, wherein identifying the second test sub-population of the case individuals from the gross population of the case individuals comprises grouping together fourth case individuals randomly selected from the gross population of the case individuals to form the second test sub-population of the case individuals, wherein the third case individuals are exclusive from the fourth case individuals, wherein the fourth case individuals are associated with the at least one second sub-population feature, and wherein the third case individuals and the fourth case individuals together comprise the second sub- population of the case individuals; presenting a first control content to the second control sub-population of the case individuals; measuring a second control sub-population average feedback metric based on a first control content feedback provided from the second control sub-population of the case individuals in response to being presented the first control content; presenting the first test content to the second test sub-population of the case individuals; measuring a second test sub-population average feedback metric based on of the first test content feedback provided from the second test sub- population of the case individuals in response to being presented the first test content; and determining that the second test sub-population average feedback metric exceeds a second control population average feedback metric of the second control sub-population of the case individuals, wherein the second control sub-population of the case individuals are distinct from the second test sub-population of the case individuals; and determining that a probability value for a difference between the second test sub-population average feedback metric and the second control sub- population average feedback metric is less than the predetermined significance level value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors” language, the limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more processors to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted that the limitations of “presenting a first control content to the second control sub-population of the case individuals” and “presenting the first test content to the second test sub-population of the case individuals” are insignificant extra-solution activity that is performing mere data gathering for use in the claim (see MPEP 2106.05(g)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying one or more sub-populations of the case individuals from the gross population of the case individuals, wherein the one or more sub-populations of the case individuals comprise the first sub-population of the case individuals, and wherein identifying the one or more sub-populations of the case individuals comprises: identifying a second sub-population of the case individuals from the gross population of the case individuals, wherein the one or more sub-populations of the case individuals comprise the second sub-population of the case individuals, wherein the second sub-population of the case individuals are associated with the at least one first sub-population feature and at least one second sub- population feature, wherein the at least one second sub-population feature differs from the at least one first sub-population feature, and wherein identifying the second sub-population of the case individuals from the gross population of the case individuals comprises: identifying a second control sub-population of the case individuals from the gross population of the case individuals, wherein identifying the second control sub-population of the case individuals from the gross population of the case individuals comprises grouping together third case individuals randomly selected from the gross population of the case individuals to form the second control sub-population of the case individuals, and wherein the third case individuals are associated with the at least one first sub-population feature and the at least one second sub-population feature; identifying a second test sub-population of the case individuals from the gross population of the case individuals, wherein identifying the second test sub-population of the case individuals from the gross population of the case individuals comprises grouping together fourth case individuals randomly selected from the gross population of the case individuals to form the second test sub-population of the case individuals, wherein the third case individuals are exclusive from the fourth case individuals, wherein the fourth case individuals are associated with the at least one first sub-population feature and the at least one second sub-population feature, and wherein the third case individuals and the fourth case individuals together comprise the second sub-population of the case individuals; presenting second control content to the second control sub-population of the case individuals, wherein the second control content is selected according to the first statistical model; measuring a second control sub-population average feedback metric based on a second control content feedback provided from the second control sub-population of the case individuals in response to being presented the second control content; presenting a second test content to the second test sub-population of the case individuals, wherein the second test content is selected according to a third statistical model different than the first statistical model and the second statistical model; measuring a second test sub-population average feedback metric based on the second test content feedback from the second test sub-population of the case individuals in response to being presented the second test content; and determining that the second test sub-population average feedback metric exceeds the second control sub-population average feedback metric of the second control sub-population of the case individuals; and determining that a probability value for a difference between the second test sub-population average feedback metric and the second control sub- population average feedback metric is less than the predetermined significance level value.
The limitations of identifying one or more sub-populations of the case individuals from the gross population of the case individuals, wherein the one or more sub-populations of the case individuals comprise the first sub-population of the case individuals, and wherein identifying the one or more sub-populations of the case individuals comprises: identifying a second sub-population of the case individuals from the gross population of the case individuals, wherein the one or more sub-populations of the case individuals comprise the second sub-population of the case individuals, wherein the second sub-population of the case individuals are associated with the at least one first sub-population feature and at least one second sub- population feature, wherein the at least one second sub-population feature differs from the at least one first sub-population feature, and wherein identifying the second sub-population of the case individuals from the gross population of the case individuals comprises: identifying a second control sub-population of the case individuals from the gross population of the case individuals, wherein identifying the second control sub-population of the case individuals from the gross population of the case individuals comprises grouping together third case individuals randomly selected from the gross population of the case individuals to form the second control sub-population of the case individuals, and wherein the third case individuals are associated with the at least one first sub-population feature and the at least one second sub-population feature; identifying a second test sub-population of the case individuals from the gross population of the case individuals, wherein identifying the second test sub-population of the case individuals from the gross population of the case individuals comprises grouping together fourth case individuals randomly selected from the gross population of the case individuals to form the second test sub-population of the case individuals, wherein the third case individuals are exclusive from the fourth case individuals, wherein the fourth case individuals are associated with the at least one first sub-population feature and the at least one second sub-population feature, and wherein the third case individuals and the fourth case individuals together comprise the second sub-population of the case individuals; presenting second control content to the second control sub-population of the case individuals, wherein the second control content is selected according to the first statistical model; measuring a second control sub-population average feedback metric based on a second control content feedback provided from the second control sub-population of the case individuals in response to being presented the second control content; presenting a second test content to the second test sub-population of the case individuals, wherein the second test content is selected according to a third statistical model different than the first statistical model and the second statistical model; measuring a second test sub-population average feedback metric based on the second test content feedback from the second test sub-population of the case individuals in response to being presented the second test content; and determining that the second test sub-population average feedback metric exceeds the second control sub-population average feedback metric of the second control sub-population of the case individuals; and determining that a probability value for a difference between the second test sub-population average feedback metric and the second control sub- population average feedback metric is less than the predetermined significance level value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors” language, the limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more processors to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted that the limitations of “presenting second control content to the second control sub-population of the case individuals” and “presenting a second test content to the second test sub-population of the case individuals” are insignificant extra-solution activity that is performing mere data gathering for use in the claim (see MPEP 2106.05(g)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from claims 11 or 12 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paris (Publication Number 2008/0195609) teaches generating a population representative of the behavior of a set of users of a communication network, starting from a reference population composed of known network users listed in a database, characterized in that it comprises steps consisting of: or each site or part of site (s) in a set of sites of interest accessible through the network, determining the number of users (N(s)) who connected to the said site or part of site (s) during a given time period (T), using a traffic analysis system connected to the network for analyzing traffic on sites of interest; or each site or part of site determining theoretical number (q(s)) of users such that the ratio between this theoretical number (q(s)) of users and the number of users (N(s)) who connected to the said site(s) during the given time period (T) is uniform on all sites of interest; sing processing means connected to the database to generate a population of known network users starting from the reference population so as, to minimize the difference between the said theoretical number of users (see Paris, abstract and paragraphs [0027]-[0036]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198